DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrin (US 5308345) in view of Roesller et al. (US 20040122413), Melbye et al. (US 6051094), Back et al. (US 20180250171), Goodwin et al. (US 4824498) and Gill et al. (US 20090294044).
As to claim 1, Herrin discloses a method of assembling absorbent articles (Abstract).  Herrrin discloses that the method comprises of: advancing a carrier substrate 18 at a first speed in a machine direction, the carrier substrate comprising a first longitudinal edge and a second longitudinal edge separated from the first longitudinal edge in a cross direction; advancing a continuous elastic substrate 22 at a second speed in the machine direction, the continuous elastic substrate comprising a first longitudinal edge and a second longitudinal edge separated from the first longitudinal edge in the cross direction, wherein the continuous elastic substrate is stretchable in the cross direction; cutting an elastic part from the continuous elastic substrate with a cutter 57, the elastic part comprising a first end region and a second end region separated from the first end region in the cross direction by a central region; stretching the central region of the discrete elastic part in the cross direction with stretching rollers 68, 78; positioning the elastic part on the carrier substrate such that the stretched central region extends in the cross direction between the first and second longitudinal edges of the carrier substrate; and dividing the elastic part into a first waistband and a second waistband by cutting the carrier substrate along the cross direction through the elastic part with a cutting blade 106, wherein the first waistband defines a first length in the machine direction and the second waistband defines a second length in the machine direction (Fig. 4 below and Fig. 5-6).  Herrin discloses in Fig. 4 above that the elastic part is cut from the web and re-pitched to a desired spacing on the carrier substrate wherein the speed of the elastic part goes from the second speed of the elastic web when cut to the first speed of the carrier web once bonded to said carrier web.  



    PNG
    media_image1.png
    462
    876
    media_image1.png
    Greyscale

	 Herrin discloses that the elastic part placed upon the carrier substrate/web 18 so that it straddles a cutting line dividing/singulation line on the web and is divided by a cutting blade (Fig. 4) into what appears to be identical first and second waist bands 22 (Fig. 1), but fails to specifically teach or disclose that the elastic part may be placed upon the carrier substrate/web so that the cutting line makes a first and second waistbands of a non-identical sizes as claimed.   Roessler discloses that it is known and conventional in the art to produce an absorbent article with front and rear waistband elastics of identical widths (Fig. 1) in the longitudinal direction of the diaper and of different widths (Fig. 7).  Melbye discloses a method of manufacturing an absorbent article wherein an elastic is placed upon a cut line 11 such that one portion 32 is longer in the machine direction than the other portion 33 on the other side of the cut line (Fig. 1).   Back discloses a method of manufacturing a chassis web for a disposable pant article (Abstract).  Back discloses that it is known and conventional in the art to place a waistband component symmetrically upon a cutting line to produce waistband portions of an equal width and that placing the component with unequal parts on opposite sides of the cutting line will produce front and rear waist elastics of a differing width.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the elastic placement upon a cutting line on a web of material as seen in the teachings of Back and Melbye in the method taught by Herrin because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful method of dividing an elastic member to form elastic waist members of a different size on the front and back portions of an absorbent article/diaper as seen in in Roessler.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Herrin discloses that adhesive is applied on the carrier layer so as to bond the outer and central regions of the stretched elastic and form ruffled portion (Fig. 2), but the above references as combined fail to specifically disclose applying adhesive to the elastic substrate instead of or in addition to applying adhesive to the carrier substrate as disclosed by Herrin.  It would have been obvious to apply adhesive to either surface or both surfaces to be bonded, as suggested by Goodwin et al. (C6, L61-63).  
As to the step of applying adhesive to the continuous elastic substrate before cutting the elastic part from the continuous elastic substrate, Gill discloses a method and apparatus for attaching elastic components to absorbent articles (Abstract).  Gill discloses that it is known and conventional in the art to apply glue to the elastic member before or after stretching and prior to cutting the elastic substrate (paragraph 39-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adhesive gluing of elastic method of Gill in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of applying adhesive to an elastic component to be stretched and bonded to a carrier in an absorbent article manufacturing process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 6, the method of claim 1 is taught as seen above.  Herrin discloses that the carrier sheet is a topsheet (C2, L61-67).
As to claim 7, the method of claim 6 is taught as seen above.  Herrin discloses that the bonding surface of the elastic part is positioned on the carrier web.
As to claim 8, the method of claim 6 is taught as seen above.  Herrin in Fig. 4 discloses that an absorbent core 20 is placed between the topsheet web 18 and backsheet web 12 are bonded to one another, but fails to disclose that the core is placed on the topsheet web instead of the backsheet web.  It would have would have been obvious to one of ordinary skill in the art to place the absorbent pad upon the topsheet instead of the backsheet web since selection of process steps is obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Whether the absorbent core is placed upon the topsheet web or backsheet web the same structure with the core sandwiched between said webs will be produced when the webs are bonded to one another.  
As to claim 9, the method of claim 8 is taught as seen above.  Herrin discloses that leg elastics 26 which form leg gasketing cuffs can be attached to the topsheet (Fig. 1). 
As to claim 10, the method of claim 9 is taught as seen above.  Herrin fails to specifically teach or disclose whether the leg elastics are attached to the top sheet prior to or after the waist elastic.  It would have would have been obvious to one of ordinary skill in the art to attach the leg elastics to the topsheet prior to attaching the waist elastic since selection of process steps is obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  

Claims 2-3, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrin (US 5308345), Roesller et al. (US 20040122413), Melbye et al. (US 6051094), Back et al. (US 20180250171), Goodwin et al. (US 4824498) and Gill et al. (US 20090294044) as applied to claims 1, 6-10 and 18-19 above, and further in view of Chatterjee et al. (US 20170333262).
As to claim 2, the method of claim 1 is taught as seen above.  Chatterjee discloses a method of making a disposable article.  Chatterjee discloses that it is known and conventional in the art to use both adhesive and mechanical bonds to attach an elastic waist member to a chassis web (paragraph 51).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Chatterjee and use a combination of adhesive and mechanical bonds for the attachment of an elastic waist member to a chassis web in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful bonding method for bonding a an elastic waist member to a chassis web.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  One of ordinary skill would apply adhesive to portions in which adhesive was desired as well as mechanically bond those areas which would be required since this is an obvious design choice which would encompass adhesively bonding a central region of the elastic part and mechanically bonding the outer portions.  .  
	As to claims 3 and 5, it is the position of the Examiner that it would have been obvious to only apply adhesive to the central portion of the elastic part while mechanically bonding the outer portions this this amounts to a design choice in the arrangement of the absorbent article.
As to claim 11, the method of claim 10 is taught as seen above.  Chatterjee discloses that it is known and conventional in the art to use leg cuffs that run the entire length of the absorbent article (Fig. 1; paragraph 125). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the leg gasket of Chatterjee in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional leg gasket for use in an absorbent article.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Since the leg gasket/cuff runs the entire length of the diaper it would lie between the topsheet and the waist elastic member.  

Double Patenting
The terminal disclaimer filed June 27, 2022 has been approved rendering the double patent rejections of the previous office action moot.

Allowable Subject Matter
Claims 12, 13, 15 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 12 recites a method of assembling absorbent articles wherein discrete elastic parts are stretched in the cross direction by a pair of canted disks and then transferred to a pattern roll which has pattern elements which apply vacuum to hold the elastic parts, and thereafter said elastic parts are transferred from said pattern roll to a carrier substrate by a nip formed between the pattern roll and an anvil roll.  The closest prior art of Herrin (US 5308345) discloses that a pattern roll 62 with pattern elements 66 which apply a vacuum to an elastic piece transfers the elastic piece to a pair of canted disks 68/78 which place form a nip with an anvil for bonding the elastic piece to a carrier, but fails to teach the recited configuration wherein the canted disks transfer to the elastic pieces to the transfer roll as currently claimed.  
Claim 20 recites a method for of assembling absorbent articles wherein discrete elastic parts are stretched in the cross direction by advancing the first end region of the elastic part onto a first canted disk and advancing the second end region of the elastic part onto a second canted disk and rotating the aforementioned disks at a variable angular velocity as said elastic pieces are picked up by the disks and discharged from the disks as they are placed upon a carrier substrate.  The closest prior art of Herrin (US 5308345) discloses a method of assembling an absorbent article wherein waist elastics are stretched by canted disks, but fails to teach or disclose that the disks are operated at a variable speed as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.  Examiner will address only those arguments pertinent to the rejection above.
Applicant argues on page 10 that the application of adhesive to the web of elastic foam prior to cutting into individual waistbands would result in the adhesive being positioned in a facing relationship with the outer surface of a transfer roll, which would appear to be problematic and therefore not obvious.  This argument is not persuasive since it is unclear how this would be problematic for only the above references as combined and not the recited invention since the adhesive would also be positioned against the outer surface of a transfer roll as by Applicant in Fig. 2.  The method of the above references as combined would result in the adhesive side actually adhering to a surface only when laminated to the carrier substrate in a nip operation at anvil/transfer roll 96 in Fig. 4 of Herrin above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745